                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

BRUNSON ROBERTS                                                       PLAINTIFF
ADC #148904

V.                             No. 4:18CV00241-SWW

PULASKI COUNTY JAIL DISCIPLINARY
REVIEW, et al.                                                    DEFENDANTS



                                    JUDGMENT

         Consistent with the Order that was entered separately today, this case is

dismissed without prejudice, and it is certified pursuant to 28 U.S.C. § 1915(a)(3)

that an in forma pauperis appeal from this Judgment would not be taken in good

faith.

         Dated this 4th day of March, 2019.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
